PER CURIAM.
Veronica Moody Johnson and Christopher Lee Johnson appeal the district court’s orders: (1) granting the Defendants’ motion to dismiss in part; and (2) granting the Defendants’ motion for summary judgment and dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Johnson v. City of Chesapeake, No. CA-99-736-2 (E.D. Va. Aug. 10, 2001 & March 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.